ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} On June 6, 2006, the petitioner, Peter William Mayes, commenced this procedendo action against the respondent, Judge Dick Ambrose, to compel the judge to rule on the following motions in the underlying case, State of Ohio v. Peter WilliamMayes, Cuyahoga County Common Pleas Court Case No. CR-422426: (1) Motion for Modification of Sentence Pursuant to R.C. 2953.21, filed on March 14, 2006; (2) Motion to Strike Plaintiff's Motion for Extension of Time, filed on April 11, 2006; and (3) Motion for Summary Judgment, filed April 28, 2006. For the following reasons, this court dismisses the application for procedendo, sua sponte.
 {¶ 2} An inordinate amount of time has not elapsed to warrant procedendo to compel rulings. Sup.R. 40(A) provides that motions shall be ruled upon within 120 days from the date of filing. Thus, a complaint in procedendo to compel rulings on motions which have been pending less than three months is premature.State ex rel. Rodgers v. Cuyahoga County Court of Common Pleas
(1992), 83 Ohio App. 3d 684, 615 N.E.2d 689 and State ex rel.Byrd v. Fuerst (July 12, 1991), Cuyahoga App. No. 61985.
 {¶ 3} Additionally, the petitioner failed to support his complaint with an affidavit "specifying the details of the claim" as required by Local Rule 45(B)(1)(a). State ex rel. Wilson v.Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077 and State exrel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899.
 {¶ 4} Accordingly, the court dismisses the complaint for a writ of procedendo. Costs assessed against the relator. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Anthony O. Calabrese, Jr., J., concurs Michael J. Corrigan,J., concurs.